Citation Nr: 1620116	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1959 to July 1967, to include service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that, in pertinent part, denied service connection for bilateral hearing loss.

In September 2014, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

This case was previously before the Board in December 2014 and April 2015, when it was remanded to the agency of original jurisdiction (AOJ) for additional development.  On each occasion, after taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reasons set forth below, the matter on appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In a statement submitted by the Veteran at the time of the September 2014 Board hearing, the Veteran's ex-spouse asserted that the Veteran had been seen for complaints of ear discomfort and hearing loss by a Patrick C. Winans, M.D., at Canyon Medical Center in Columbus, Ohio, soon after service.  It also appears that the Veteran has received additional, relevant treatment at Oregon Health and Science University subsequent to December 2012 (when records from that facility were last procured).  Because the records of such treatment, if obtained, could contain information that bears on the outcome of the Veteran's appeal, efforts should be made to procure them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (2015) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The evidence of record reflects that the Veteran underwent VA audiometric testing in July 2013 and December 2014, in connection with the issuance of hearing aids.  The full puretone audiometric data associated with that testing have not been associated with the record.  Because that information could be relevant to the Veteran's claim (e.g., in determining whether and to what extent a left hearing loss disability has been present), efforts should be made to procure it.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Although an opinion has been obtained from a VA audiologist to the effect that the Veteran's hearing loss is unrelated to service, the audiologist has not addressed the medical significance, if any, of the fact that in-service audiometric data reflect an upward shift of 10 decibels in the left ear at 500 and 2000 Hertz, and an upward shift of 15 decibels in the right ear at 6000 Hertz, from October 1963 to June 1967 (during a period when the Veteran was exposed to aircraft noise).  Nor has the audiologist addressed the medical significance of a February 1959 audiometric chart in the Veteran's service treatment records (which sets out the results of testing in graphic, rather than numeric form, and requires interpretation by a medical professional).  As such, the case should be returned to the examiner for a supplemental report.

Finally, the Board notes that continuous records of the Veteran's treatment through the VA Medical Center (VAMC) in Portland, Oregon were last procured for association with the record on July 1, 2015.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide releases for relevant records of treatment from Patrick C. Winans, M.D., at Canyon Medical Center in Columbus, Ohio (where he reportedly was seen for complaints of ear discomfort and hearing loss soon after service), and from Oregon Health and Science University (dated since December 2012), and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Make efforts to obtain copies of the full puretone audiometric data associated with the VA audiometric testing the Veteran underwent in July 2013 and December 2014, in connection with the issuance of hearing aids.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.

3.  After all of the foregoing development has been completed to the extent possible, make arrangements to provide the record on appeal to the VA audiologist who previously offered opinions with respect to the etiology of the Veteran's hearing loss in June 2011.

The examiner should be asked to review the expanded record and prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's hearing loss in either ear had its onset during, or is otherwise related to, service, or has been caused or aggravated by service-connected tinnitus.

In so doing, the examiner should comment on the medical significance of a February 1959 audiometric chart in the Veteran's service treatment records, which sets out the results of testing in graphic form.  The examiner should also comment on the medical significance of the fact that in-service audiometric data reflect an upward shift of 10 decibels in the left ear at 500 and 2000 Hertz, and an upward shift of 15 decibels in the right ear at 6000 Hertz, from October 1963 to June 1967 (during a period when the Veteran was exposed to aircraft noise).

If the June 2011 examiner is no longer employed by VA, or is otherwise unable to provide the opinion requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions expressed must be provided.

4.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Portland, Oregon since July 1, 2015, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the record should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

